MEMORANDUM **
Simeon Belmontes appeals his guilty-plea conviction and 120-month sentence imposed for conspiracy to possess and distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). Bel-montes’ attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Belmontes has filed a pro se supplemental brief.
Our review of the Anders and pro se briefs, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.